PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUN et al.
Application No. 16/065,625
Filed: 22 Jun 2018
Patent No. 11,110,103
Issued: 7 Sep 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
Docket No. 47134-704.831


This is a decision in response to the application for patent term adjustment filed                October 26, 2021, requesting that the patent term adjustment determination for the above-identified patent be changed from 5 days to 598 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

Relevant Procedural History

On September 7, 2021, the instant application issued as Patent No. 11,110,103.

The PTA is on the following determination previously made by the Office:

	(1)  The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 520 days;
	(2)  The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 74 days;
	(3)  The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
	(4)  The number of days of overlapping delay (“Overlap”) between the period of A 		       Delay, B Delay, and C Delay is 0 days; and
	(5)  The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 589 days.

The PTA is the sum of the days of A Delay, B Delay and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the formula is to be used to calculate the PTA:

	PTA = A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 5 days (520 days of A Delay + 74 days of B Delay + 0 days of C Delay – 0 days of Overlap – 589 days of Applicant Delay).


In the present request, Patentee asserts that the period of adjustment under 35 U.S.C. 154(b)(1)(A), specifically in accordance with 37 CFR 1.703(a)(1), is 522 days due to the failure of the Office to mail an action under 35 U.S.C. §132 not later than 14 months after the date the National Stage commenced under 35 U.S.C. §371(b) or (f).  This change would result in a period of A Delay of 522 days.  Patentee also asserts that the period of adjustment under 35 U.S.C. 154(b)(1)(B), specifically in accordance with 37 CFR 1.703(b), is 76 days.  Lastly, Patentee asserts that the Office improperly assessed Applicant delay of 589 days pursuant to 37 CFR 1.704(f).

Patentee avers that the correct PTA is 598 days (522 days of A Delay + 76 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As further discussed below, the Office finds the period of A Delay is 520 days, the period of B Delay is 74 days, and Applicant delay is 0 days.  Therefore, the correct PTA is 594 days (520 days of A Delay + 74 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

Decision

The instant application is the national stage of International Application No. PCT/US2016/068435, filed December 22, 2016.

National stage papers were filed in this case on June 22, 2018.  The papers did not include an express request to begin national examination procedures.  

The Office issued a Notice of Acceptance of Application under 35 USC 371 on October 21, 2020, which stated that the “Date of Receipt of 35 U.S.C. 371(c)(1) and (c)(2) Requirements” (“Date of Completion”) is June 22, 2018.

With the instant application for patent term adjustment, Patentee asserts that the Office used an incorrect Commencement Date when calculating A-1 Delay and B Delay.  According to the petition, the Commencement Date is June 23, 2018, the date that is 30 months after the priority date (December 23, 2015) .  The petition asserts the correct period of A-1 Delay is 522 days, and the period of B Delay is 76 days.

On January 14, 2013, H.R. 6621, which makes technical corrections to the Leahy-Smith America Inventors Act and title 35 of the United States Code, was signed into law.

The Office amended several regulations in order to implement changes made by the AIA  Technical Corrections Act (H.R. 6621).  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416 (April 1, 2013).   

The Office amended 37 C.F.R. § 1.703(a) to read as follows, with emphasis added:


	The period of adjustment under § 1.702(a) is the sum of the following periods:

(1)    	The number of days, if any, in the period beginning on the day 
after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the 
national stage commenced under 35 U.S.C. 371(b) or (f) in an 
			international application and ending on the date of mailing of 
either an action under 35 U.S.C. 132, or a notice of allowance 
under 35 U.S.C. 151, whichever occurs first[.]1

The changes made to 37 C.F.R. § 1.703(a) apply to all patents issued on or after                 January 14, 2013, and the instant application issued as a patent on September 7, 2021.  Therefore, the changes made to 37 C.F.R. § 1.703(a) apply to this case.

A Delay

The “A” delay was calculated as follows:

520 days under 37 CFR 1.703(a)(1) beginning on August 26, 2019 (day after the date that is fourteen months from the commencement date of the application) and ending on January 26, 2021 (mail date of the first Office action).

In view of the prior discussion, the Office agrees the period of A-1 delay should be based on the date the national stage commenced (“Commencement Date”) instead of the Date of Completion.

The date the national stage of an international application commences is addressed in MPEP § 1893.01, which states, with emphasis added,

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon 
expiration of the applicable time limit under PCT Article 22(1) or (2), or under 
PCT Article 39(1)(a).  See 35 U.S.C. 371(b) and 37 CFR 1.491(a).  PCT 
Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than 
the expiration of 30 months from the priority date.  Thus, in the absence of an 
express request for early processing of an international application under 
35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. 
national stage will commence upon expiration of 30 months from the priority 
date of the international application. 

The June 22, 2018 papers did not include a request for early processing.  Therefore, the national stage commenced upon the expiration of 30 months from the priority date of the international application.



The date 30 months after December 23, 2015, which is the priority date of the international application, is June 23, 2018.  As June 23, 2018 fell on a Saturday, the Commencement Date began on the next succeeding business day.  See PCT Rule 80.5.  See also Actelion v. Matal, 881 F.3d 1339, 1344-6 (Fed. Cir. 2018).  Therefore, the Commencement Date is July 25, 2018.

The correct period of A-1 Delay is 270 days, which is the number of days beginning               August 26, 2019, the day after the date 14 months after the Commencement, and ending       January 26, 2021, the date the Office mailed the first Office action.

B Delay

Patentee argues that the amount of B Delay is 76 days, and not 74 days as calculated by the Office.  Patentee asserts that the commencement date of the application is June 23, 2018, not June 25, 2018 as calculated by the Office. 

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states:

	The better reading of the language is that the patent term adjustment time [for “B” delay] 	should be calculated by determining the length of the time between application and patent 	issuance, then subtracting any continued examination time (and other time identified in 	(i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three 	years.2

The June 22, 2018 papers do not include a request for early processing.  Therefore, the national stage commenced upon the expiration of 30 months from the priority date of the international application.  The date 30 months after December 23, 2015, which is the priority date of the international application, is June 23, 2018.  As June 23, 2018 fell on a Saturday, the Commencement Date began on the next succeeding business day.  See PCT Rule 80.5.  See also Actelion v. Matal, 881 F.3d 1339, 1344-6 (Fed. Cir. 2018).  Therefore, the Commencement Date is June 25, 2018.
	
The length of time between application filing and issuance is 1171 days, which is the number of days beginning on the commencement date of the application (June 25, 2018 and ending on the date the patent issued (September 7, 2021).

There was no time consumed by continued examination.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing and issuance (1171 days) results in 1171 days, which exceeds three years (1097 days) by 74 days.  Therefore, the period of B delay is 74 days



C Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is zero days.

Overlap

Patentee does not dispute the Office’s determination that the number of days of Overlap is 0 days.  

Reduction under 37 CFR 1.704 (Applicant Delay)

The Office calculated Applicant delay as follows:

589 days under 37 CFR 1.704(f), for the application not being in condition for examination.

Patentee asserts that the Office improperly assessed 589 days of Applicant delay under               37 CFR 1.704(f).  

37 CFR 1.704(f) states in relevant part:

	An international application is in condition for examination when the application has 	entered the national stage as defined in § 1.491(b), and includes a specification, including 	at least one claim and an abstract (§ 1.72(b) ), and has papers in compliance with § 1.52, 	drawings (if any) in compliance with § 1.84, a sequence listing in compliance with § 	1.821  through § 1.825  (if applicable), the inventor’s oath or declaration or an application 	data sheet containing the information specified in § 1.63(b), the search fee (§ 1.492(b) ), 	the examination fee (§ 1.492(c) ), and any application size fee required by the Office 	under § 1.492(j).

While 37 CFR 1.491(b) states:

	An international application enters the national stage when the applicant has filed the 	documents and fees required by 35 U.S.C. 371(c)(1) and (c)(2)  within the period set in § 	1.495.

Here, the Office mailed a Notice to File Corrected Application Papers on September 14, 2020. The Notice indicated that the application was not in compliance with 37 CFR 1.52 because pages 96 and 102 of the specification contained shading in the tables. Applicant timely responded to the Notice by filing a substitute specification on October 6, 2020. The Office assessed Applicant delay of 589 days pursuant to 37 CFR 1.704(f).

Patentee states that no Applicant delay should have been assessed. Patentee argues that his specification as filed did comply with 37 CFR 1.52(v), in that the tables had sufficient clarity and contrast. Patentee also argues the Office delayed in mailing the Notice to File Corrected 

Application Papers, and as a result, the situation is analgous to Supernus Pharms., Inc. v. Iancu, 913 F.3d 1351, 1359 (Fed. Cir. 2019), because “there were no efforts in which the applicant could have engaged to conclude prosecution of the patent.” Patentee’s arguments have been considered, and within the context of this case, found to be persuasive. In view thereof, the assessment of 589 days of Applicant delay was in error. Zero days should have been assessed.

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                    
520 + 74 + 0 – 0 – 0 = 594

Patentees’ Calculation:

522 + 76 + 0 – 0 – 0 = 598

Conclusion

Patentees are entitled to PTA of five hundred ninety-four (594) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 520 + 74 + 0 – 0 – 0 = 594 days. 

Telephone inquiries specific to this matter should be directed to the undersigned at 571-272-3207.

/Cliff Congo/ 

Cliff Congo
Attorney Advisor
Office of Petitions	














UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,110,103
		DATED            :  September 7, 2021
		INVENTOR(S) :  Sun et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 5 days.

      Delete the phrase “by 5 days” and insert – by 594 days--
	
			


























    
        
            
        
            
    

    
        1  See Revisions to Patent Term Adjustment (Interim Final Rule), 78 Fed. Reg. 19416, 19420 (April 1, 2013).
        2   Novartis v. Lee, 740 F.3d 593, at 601.